DETAILED ACTION 
The office action is in response to the application filled on 5/3/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aida et al. (7054129) in view of Hollis et al. (4104695).
Regarding Claim 1.  Aida disclose an electrostatic discharge device (figure 1A) comprising: at least two conductive materials (first and second conductive pieces 12 and 13), attached to an outer wall of an insulation (insulating layer 11), separating from each other and overlapping in a radial direction of the insulation (as shown on figure 2A), static charges are accumulated on the insulation (+ve and –ve charges around the insulation and conductive materials) to generate an electrostatic voltage across the at least two conductive materials (voltage across first and second conductive pieces 12 

Aida et al. does not specifically disclose hollow tube.

Hollis et al. disclose hollow tube (the hollow tube as shown on figure 1a).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Aida invention with hollow tube as disclose by Hollis in order to make it lighter which can render safety and lead to operational efficiencies.

Regarding Claim 14. Aida disclose (figure 1A) wherein each of the at least two conductive materials (first and second conductive pieces 12 and 13) has a shape of a spiral.

Aida does not specifically disclose at least two conductive materials are uniformly attached along a tube axis of the insulating hollow tube.

 Hollis et al. disclose (figure 1a) at least two conductive materials (12 and 14) are uniformly attached along a tube axis of the insulating hollow tube (as shown on figure 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Aida invention with the circuit as disclose by Hollis in order to reduce the pain and danger attendant upon the discharge of static electricity which can render safety and lead to operational efficiencies.

6. Claims 6 and  9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aida et al. (7054129) in view of Hollis et al. (4104695) Further in view of Cronin (5490033).

Regarding Claim 6. The combination of Aida and Hollis teach the claim invention except wherein the at least two conductive materials are arc metal plates, conductive tapes, conductive adhesives, conductive paint, or piezoelectric ceramic plates.

Cronin disclose wherein the at least two conductive materials (22) are arc metal plates, conductive tapes, conductive adhesives, conductive paint, or piezoelectric ceramic plates (the ground conductor 22 holding the electrostatic discharge protection device in position. One skilled in the art knows that other alternatives, such as using a conductive adhesive or bending the corners of the ground tab 12, may also be used to retain the electrostatic discharge protection device 10 in connector 20) (column 6, lines 17-28).

Hollis invention with the circuit as disclose by Cronin in order to withdraw automatically the shunt reestablishing electrical isolation among the one or more core conductors and the ground conductor which can lead to operational efficiencies.

Regarding Claim 9. The combination of Aida and Hollis teach the claim invention except wherein number of the at least two conductive materials is even and larger than two.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Aida and Hollis discloses electrostatic discharge device but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose at least two conductive materials being even and larger than two on a finite number of surfaces on the insulator to put the conductive elements on more of the surfaces to providing a more complete description of the invention.

Regarding claim 10.  Aida disclose (figure 1A) wherein the at least two conductive materials (first and second conductive pieces 12 and 13) are uniformly attached in a circumferential direction of the insulation (insulating layer 11), the at least two conductive materials are symmetric to each other with the insulation (as shown on figure 1A), and


Aida does not specifically disclose hollow tube and the insulating hollow tube being an axis.
  Hollis et al. disclose hollow tube (the hollow tube as shown on figure 1a) and the insulating hollow tube being an axis (column 3, lines 59-66).
 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Aida invention with hollow tube as disclose by Hollis in order to make it lighter which can render safety and lead to operational efficiencies.

Regarding claim 11.  Aida disclose (figure 1A) wherein the at least two conductive materials are uniformly attached along a tube axis of the insulation (insulating layer 11)   and the at least two conductive materials (12 and 13) are symmetric to each other with the insulation (as shown on figure 1A). 





  Hollis et al. disclose hollow tube (the hollow tube as shown on figure 1a) and the insulating hollow tube being an axis (column 3, lines 59-66).
 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Aida invention with hollow tube as disclose by Hollis in order to make it lighter which can render safety and lead to operational efficiencies.
Allowable Subject Matter
7.	Claims 2-5, 7, 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2. The prior art fails to teach “…a thermistor having a third end and a fourth end, and the third end is electrically connected to the first end; and at least one gas discharge tube with two ends thereof respectively electrically connected to the fourth end and the second end, and the MOV, the thermistor, and the at least one gas discharge tube receive and eliminate the static charges to reduce the electrostatic voltage when the electrostatic voltage is larger than rated voltages of the MOV and the at least one gas discharge tube.”

Dependent claims 3 and 4 are allowable by virtue of their dependency.

Regarding claim 5. The prior art fails to teach “…a top of the at least one printed circuit board is provided with the at least one electrostatic eliminating circuit, and the at least two arc conductive plates are electrically connected to the at least one electrostatic eliminating circuit through the at least one printed circuit board.”

 Regarding claim 7. The prior art fails to teach “…when the insulating hollow tube generates a vibration strain, the piezoelectric ceramic plates converts the vibration strain into a vibration voltage, and the damping circuit receives and inverts the vibration voltage to reduce the vibration strain.”

Dependent claim 8 is allowable by virtue of its dependency.

Regarding claim 10. The prior art fails to teach “…wherein neighboring two of the at least two conductive materials are respectively electrically connected to two ends of the at least one electrostatic eliminating circuit.”

Regarding claim 12. The prior art fails to teach “…wherein number of the at least one electrostatic eliminating circuit is larger than one and each of the electrostatic eliminating circuits is electrically connected to two of the conductive materials.”


Conclusion 
9.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838